Citation Nr: 0731055	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  00-16 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher initial evaluation for degenerative 
disc disease with arthritis of the cervical spine, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 until July 
1998.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In September 2002, 
the undersigned Veterans Law Judge conducted a hearing 
regarding the claim. 

In May 2005, the Board remanded the case for further 
development.  Subsequently, the RO granted service connection 
for the neurological manifestations of the disability and 
assigned a 20 percent evaluation for chronic radiculopathy of 
the non-dominant left upper extremity.  In October 2006, the 
Board remanded this issue for issuance of a Statement of the 
Case (SOC).  The veteran did not file a timely substantive 
appeal, and therefore, the issue of entitlement to a higher 
initial disability rating for chronic radiculopathy of the 
non-dominant left upper extremity is not before the Board. 


FINDING OF FACT

The veteran's degenerative disc disease of the cervical spine 
is manifested by no more than moderate limitation of motion 
with associated pain; there is no evidence of intervertebral 
disc syndrome symptoms consisting of severe, recurring 
attacks with intermittent relief or incapacitating episodes 
requiring a medical prescription for bed rest. 


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected degenerative disc disease 
of the cervical spine have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp 2005); 38 C.F.R. §§ 4.7, 4.71a, 
including Diagnostic Codes (DC) 5287, 5290, 5293 (effective 
prior to Sept. 26, 2003) and Diagnostic Codes (DC) 5237, 5243 
(effective on Sept. 26, 2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.     
    
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  
 
The veteran's service-connected degenerative disc disease 
with arthritis of the cervical spine is currently rated as 20 
percent disabling.  It is noted that during the course of the 
veteran's appeal, the regulations pertaining to evaluating 
disabilities of the spine were revised, effective September 
23, 2002 and again effective September 26, 2003.  See 67 Fed. 
Reg. 54,345-49 (Aug. 22, 2002); 67 Fed. Reg. 51,454-58 (Aug. 
27, 2003).  According to governing legal precedent, when a 
new statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(Nov. 19, 2003), summary published at 69 Fed. Reg. 25,179-80 
(May 5, 2004), citing Landgraf  v. USI Film Products, 511 
U.S. 244 (1994).
    
In cases such as this, the General Counsel's opinion (i.e., 
VAOPGCPREC 7-03 (Nov. 19, 2003)) dictates that the "old" 
criteria for evaluating spine disabilities apply prior to the 
changes in regulation and that the revised criteria apply 
thereafter.  In addition, the Board notes that the 
retroactive reach of the revised regulations under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  

A.  Criteria effective prior to September 23, 2002

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for a 
disability rating in excess of 20 percent under the 
evaluation criteria effective prior to September 23, 2002.

Under the "old" rating criteria, arthritis due to trauma is 
evaluated under 38 C.F.R. § 4.71a, DC 5010 (2002).  Traumatic 
arthritis is substantiated by X-ray findings and rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, DC 5003 
(2002), degenerative arthritis established by X-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Under 38 C.F.R. § 4.71a, DC 5290 (2002), for evaluation of 
limitation of motion of the cervical spine, moderate 
limitation of motion warrants a 20 percent rating, and severe 
limitation of motion warrants a 40 percent rating.  After 
reviewing the record, the Board finds that the objective 
evidence demonstrates that the veteran's cervical spine is 
not so severely limited in motion such that a 40 percent 
rating would be in order under DC 5290.  In October 1998, the 
veteran's private physician noted that he had severe 
limitation of motion of his neck, which was kept in a bent 
over position.  VA examiners in June 1999, April 2004, and 
May 2005 commented on the veteran's range of motion of the 
cervical spine.  The objective measurements that were 
obtained at the time of the June 1999 VA examination were 
reported as follows: 40 degrees of forward flexion, 35 
degrees of backward extension, and 80 degrees of right and 
left rotation bilaterally.  The Board finds, however, that 
the objective findings on the other VA examinations are more 
consistent with each other and, as such, are more 
representative of the degree of the veteran's cervical 
limitation of motion.  

The April 2004 examination noted the range of motion as 
follows: 20 degrees of forward flexion, 5 degrees of backward 
extension, 10 degrees of right and left lateral flexion 
bilaterally, and 20 degrees of right and left rotation 
bilaterally.  The examiner commented that the veteran had 
markedly decreased range of motion of his cervical spine 
secondary to the muscle spasms, and over the years in an 
attempt to protect his neck, the veteran had lost his range 
of motion.  The May 2005 VA examination noted the following 
range of motion findings: 20 degrees of forward flexion, 5 
degrees of backward extension, 10 degrees of left lateral 
flexion, 20 degrees of right lateral flexion, 20 degrees of 
left rotation, and 4 degrees of right rotation.  

Such findings demonstrate that overall the veteran's 
limitation of motion is no more than moderate in degree.  
Thus, in the judgment of the Board, this evidence 
demonstrates that the veteran's cervical spine limitation of 
motion is appropriately evaluated as not more than 20 percent 
disabling under DC 5290, and he does not meet the criteria 
for the next higher rating. 

Moreover, clinical findings on the VA examinations show that 
the veteran retains a measurable range of motion of the 
cervical spine, indicating that he does not have ankylosis of 
the spine.  Hence, the Board finds that there is no basis for 
a rating under former DC 5287 for ankylosis of the cervical 
spine. 

The Board has also considered whether additional limitation 
of motion of the cervical spine results from pain on use or 
during flare-ups.  The veteran submitted a November 2006 
statement from co-worker and friend noting how his back pain 
has limited his work and social life.  The VA examiners in 
April 2004 and May 2005 addressed this matter.  In furnishing 
range of motion findings, the VA examiners considered 
increased pain with motion.  In 2004, the examiner noted the 
veteran had 0 to 20 degrees of active flexion and 0 to 5 
degrees of active extension.  The veteran stated that he 
could go further, but he had to go very slowly to prevent 
popping of his neck and muscle spasms.  The veteran had 20 
degrees of right and left lateral rotation but noted that he 
could go further except he did not wish to injure his neck 
any further.  The veteran stated that he did not have any 
weakness except for his left hand grip.  The veteran was 
noted as having difficulty with daily activities due to his 
loss of range of motion, but the veteran did not have much 
problem with functional mobility such as foot walking or 
transfers.  In 2005, the examiner noted that the range of 
motion limitations shown were due to pain.  The examiner 
commented that the range of motion was not modified by 
repetitive use.  In short, the Board finds that there is no 
credible objective evidence to show that pain on use or 
during flare-ups results in additional functional limitation 
to the extent that under the limitation-of-motion codes the 
cervical spine disability would be more than 20 percent 
disabling.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

Under the "old" rating criteria for evaluating 
intervertebral disc syndrome, a 20 percent rating is 
warranted when the intervertebral disc syndrome (IVDS) is 
moderately disabling with recurring attacks.  A 40 percent 
rating is warranted when the intervertebral disc syndrome is 
severely disabling with recurring attacks and intermittent 
relief.  A 60 percent evaluation is assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasms, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, DC 5293 (2002). 

The medical records show that the veteran has experienced 
neurological symptoms in the upper extremities.  The veteran 
has complained of severe recurring attacks with flare-ups 
occurring every three to nine months, with one episode 
lasting for one month.  See Central Florida Neurosurgery, 
P.A. Record (Feb. 1998).  The veteran was noted as having 
cervical radiculopathy.  See Private Medical Records (Oct. 
1998, Feb. 1999).   In a February 2003 statement, the veteran 
noted that he had spent a total of eight weeks in bed over 
the last year.  During the April 2004 VA exam, the veteran 
was noted as having pain of 7 out of 10 approximately one day 
out of every five weeks.  The examiner noted that the veteran 
experienced significant muscle spasms.  During the May 2005 
exam, the veteran reported having frequent flare-ups 
occurring from one month to three months.  At the time of the 
exam, the veteran was experiencing a flare-up which had been 
present for four days.  The veteran stated his pain was 9 out 
of 10.  He stated that his flare-ups lasted from one to two 
days to two to three weeks, which caused him to miss 
approximately 10 working days over the last year.  An 
electromyography (EMG) revealed no evidence of acute 
radiculopathy but did reveal consistent changes with chronic 
radiculopathy.  In the Board's judgment, the foregoing 
findings are not reflective of a severe disc condition.  
Thus, a 40 percent rating under DC 5293 is not in order.

The Board further notes that there are no other "old" 
rating criteria by which the veteran would be more 
appropriately evaluated in terms of his service-connected 
cervical spine disability.

B.  Criteria effective on September 23, 2002
    
After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for an 
increased disability under evaluation criteria that became 
effective on September 23, 2002. 
 
The criteria for evaluating limitation of motion of the 
cervical spine, as in effect prior to September 23, 2002, 
remained the same, despite other revisions to spine 
evaluation criteria that were made effective on September 23, 
2002.  As previously shown herein above, there is no 
objective evidence to show that a rating in excess of 20 
percent under Codes 5003, 5010, and 5290 is warranted. 
    
Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome (IVDS) were revised.  Effective 
September 26, 2003, VA revised the criteria for evaluating 
diseases and injuries of the Spine which resulted in a 
renumbering of the IVDS criteria to DC 5243.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  This regulatory change did 
not include any substantive change to the provisions enacted 
in 2002.  For purposes of this analysis, the Board will refer 
to the current numbering of DC 5243 in the discussion below.

Under the revised criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months warrants a 40 percent rating.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months warrants a 60 
percent rating.  38 C.F.R. § 4.71a, DC 5243 (2003).
    
Note 1 to the revised code states that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
There is no evidence of record noting that the veteran has 
been prescribed bed rest by a physician.  Thus, insofar as 
evaluating the veteran according to incapacitating episodes, 
he does not meet the criteria for an increased rating under 
the revised DC 5243.

In September 2005, the RO granted service connection for 
chronic radiculopathy of the left upper extremity and 
assigned a 20 percent evaluation under DC 8510.  This rating 
combined with the orthopedic manifestation rating for 20 
percent gave the veteran a combined 40 percent evaluation.  
Although the veteran submitted additional private medical 
records, dated September 2003 and August 2006, noting his 
left upper extremity radiculopathy, the veteran has not filed 
a substantive appeal with regards to the radiculopathy issue, 
and therefore, the issue is not before the Board. 



C.  Criteria effective on September 26, 2003 

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for a 
rating in excess of 20 percent under evaluation criteria 
effective on September 26, 2003. 
    
The revised evaluations effective on September 26, 2003 are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.
    
Effective September 26, 2003, the criteria for evaluating 
cervical spine disability were revised.  Under such 
revisions, relevant to cervical strain and degenerative 
arthritis of the spine, a 20 percent evaluation is warranted 
for forward flexion of the cervical spine greater than 15 
degrees, but not greater than 30 degrees; the combined range 
of motion of the cervical spine is not greater than 170 
degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent rating is warranted where forward 
flexion of the cervical spine is 15 degrees or less; or where 
there is favorable ankylosis of the entire cervical spine. 

After applying the revised law to the existing facts in this 
case, the Board finds that the objective medical findings do 
not show that the veteran's degenerative disc disease of the 
cervical spine is manifested by forward flexion of 15 degrees 
or less, or that there is favorable ankylosis of the entire 
cervical spine.  Clinical testing by the VA examiners, as 
discussed in previous sections herein above, show that the 
veteran's range of motion of the cervical spine is indeed 
limited, but not to the degree required for a higher rating 
under the revised DC 5237.  As noted, the veteran's forward 
flexion was to 20 degrees at the time of the April 2004 and 
May 2005 VA examinations, and there is no other record 
demonstrating that his flexion was more restricted or 
ankylosed.  Thus, given these findings, his forward flexion 
is not so restricted as to warrant the next higher rating.
 
As noted, DC 5237 is for application with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  This implies that the factors for 
consideration under the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), are now contemplated in the rating assigned 
under the general rating formula.  Even if DeLuca factors are 
not contemplated in the current evaluation criteria, there is 
no credible objective evidence to demonstrate that pain on 
use or during flare-ups results in additional functional 
limitation to the extent that the veteran's cervical spine 
was limited to 15 degrees or less in forward flexion for a 
higher rating under the revised Code 5237.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
As noted previously, painful motion was taken into account on 
the range of motion studies, particularly during the most 
recent VA examinations.
    
In summary, the Board finds that the preponderance of the 
evidence establishes that the veteran is not entitled to a 
higher initial rating for the cervical spine disability.  The 
veteran has been deemed competent to describe his symptoms 
and manifestations of disability, but the preponderance of 
the lay and medical evidence is against a higher evaluation.  
The benefit of the doubt rule, therefore, is not applicable.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Apr. 2001, Apr. 2004, Nov. 2006).  In a 
November 2006 letter, the veteran was also advised of 
potential disability ratings and an effective date for any 
award as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA, 
full compliance was accomplished prior to the final 
adjudication by the RO.  See Medrano v. Nicholson, No. 04-
1009 (U.S. Vet. App. Apr. 23, 2007).  As such, VA fulfilled 
its notification duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  There is no pertinent 
evidence which is not currently part of the claim's file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to a higher initial evaluation for degenerative 
disc disease with arthritis of the cervical spine, currently 
evaluated as 20 percent disabling, is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


